Citation Nr: 1137744	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee condition, to include as secondary to service-connected low back and left knee disorders.

4.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected low back and left knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to May 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the Veteran request to reopen his claims for service connection for bilateral hearing loss and a right knee condition.  

In his September 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the VA Central Office in Washington, DC.  A hearing was scheduled for July 2011, and the Veteran was so notified in May 2011.  However, in written correspondence received in June 2011, the Veteran withdrew his request for a hearing.  Accordingly, the Board is no longer under any obligation to provide the Veteran with a hearing.  38 C.F.R. 
§ 20.704(e) (2011).

The issues of service connection for a right knee condition and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for bilateral hearing loss in the May 2003 decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not perfect a timely appeal of that decision.  

2.  Evidence received since the May 2003 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

3.  The AOJ last denied service connection for a right knee condition in the May 2003 decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not perfect a timely appeal of that decision.  

4.  Evidence received since the May 2003 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee condition.


CONCLUSION OF LAW

1.  The May 2003 rating decision, with respect to the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted since the May 2003 rating decision which denied the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The May 2003 rating decision, with respect to the Veteran's claim of service connection for a right knee condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted since the May 2003 rating decision which denied the Veteran's claim for service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claims for service connection for bilateral hearing loss and a right knee condition, and directing further development on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Bilateral Hearing Loss and a Right Knee Condition 

The Veteran maintains that he currently experiences bilateral hearing loss due to his military service.  Specifically, the Veteran has asserted that his bilateral hearing loss was incurred during service due to his duties as an indirect fire crewman, wherein he was exposed to loud noises during live fire exercises and mechanized unit assignments, and that he has not experienced any subsequent exposure to hazardous noises.  See the Veteran's December 2005 statements.  The Veteran has asserted that he experiences a right knee condition that was caused by, or began during his service, or is secondary to his service-connected left knee and low back disorders.  See the Veteran's June 1992 claim, December 2005 statements, and December 2006 notice of disagreement (NOD); see also the January 2011 Informal Brief of Appellant in Appealed Case (Brief).

The AOJ first denied service connection for both bilateral hearing loss and a right knee condition in a September 1992 rating decision, and his subsequent request to reopen the hearing loss claim in a May 2003 rating decision.  In the May 2003 decision, the AOJ reopened the Veteran's claim for a right knee condition, but denied the claim on the merits.  At the time of the May 2003 decision, the AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the May 2003 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Veteran filed a claim to reopen his previously denied claims for bilateral hearing loss and a right knee condition in July 2004.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding the history of the Veteran's claim for service connection for bilateral hearing loss, the claim was initially denied by the AOJ in September 1992.  At that time, the AOJ had obtained the Veteran's STRs, which included a separation examination indicating mild high frequency hearing loss, as well as in-service audiometric examinations, although certain of these were marked as invalid.  The Veteran also had failed to report for a VA audiometric examination in September 1992.  At that time, the AOJ reviewed the Veteran's service treatment records (STRs), but concluded that there was no evidence of current hearing loss as the disability was defined for VA purposes.  

In March 2003, the Veteran submitted a request to reopen his claim for service connection for bilateral hearing loss, indicating that his hearing loss had gotten worse.  This request to reopen his claim was denied by the May 2003 decision, which incorporated the prior September 1992 rating decision and found that the Veteran had not submitted new and material evidence sufficient to reopen his claim for bilateral hearing loss.  At that time, the AOJ had obtained new VA medical treatment records, but there was no evidence that the Veteran had received any diagnosis of or treatment for bilateral hearing loss.  

Since that time, the AOJ has received new VA medical treatment records as well as claims and statements provided by the Veteran.  The new VA medical treatment records do not show any evidence of diagnosis of or treatment for bilateral hearing loss, and therefore do not constitute new and material evidence as defined under 38 C.F.R. § 3.159.  

However, the Veteran has also submitted statements regarding his bilateral hearing loss.  Specifically, in his July 2004 claim, the Veteran indicated that his hearing loss had gotten worse.  See the Veteran's July 2004 claim.  In this regard, the Veteran is competent to indicate that his hearing loss had gotten worse.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Furthermore, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In the interim, he also submitted a claim for tinnitus in March 2005, which was granted by the AOJ in an April 2006 decision.  The Board notes that in supporting this decision the Veteran presented evidence of in-service and current tinnitus, which is a condition that is frequently connected with hearing loss.  

In reviewing the new evidence, the Board will apply the law with a broad and liberal interpretation, especially since the Veteran's original denial of his claim for hearing loss in September 1992 was denied because the AOJ found that his hearing was normal for VA purposes at that time, despite some evidence of bilateral hearing loss.  In other words, the Veteran's statement that his hearing loss has gotten worse presents competent evidence that he may now have hearing loss as defined for service connection by VA.  Therefore, with the presumption that the competent statement from the Veteran that his hearing loss has worsened since that time, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final May 2003 rating decision.  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Regarding the Veteran's claim for service connection for a right knee condition, this was also originally denied by the AOJ in September 1992.  At that time, the Veteran's STRs showed evidence of a history of treatment of his right knee during his service.  However, the Veteran was provided with a VA medical examination in August 1992.  At that time, an x-ray of the Veteran's right knee was found to be normal and, although he was diagnosed with left knee patellofemoral syndrome, no diagnosis was provided for the right knee.  The September 1992 rating decision denied the Veteran's claim for his right knee because there was no complaint or evidence of a right knee disorder at that time.

The Veteran's claim for a right knee disorder was again denied by the May 2003 rating decision, which reopened and denied the Veteran's claim for service connection a right knee disorder.  At that time, the Veteran had indicated that his right knee had "gotten bad."  Furthermore, a VA orthopedic examination in March 1997 indicated that the Veteran was experiencing bilateral knee pain and crepitus, and a May 2003 VA orthopedic examination had indicated a diagnosis of bilateral knee pain.  As such, the AOJ concluded that there was new and material evidence of a current right knee disorder; however, the evidence did not show that the Veteran's right knee disorder beyond pain that could be considered for service connection.  Pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Subsequent to the May 2003 rating decision, the Veteran submitted statements indicating that his right knee had worsened.  See the Veteran's July 2004 claim, and December 2006 NOD.  The Veteran also indicated that his current right knee disorder was due to his service-connected left knee and low back disabilities.  See the Veteran's December 2005 statement and January 2011 Brief.  In this regard, the Board notes that the Veteran has been service-connected for a left knee disability since the September 1992 rating decision, which granted a disability rating of 10 percent.  The May 2003 rating decision also granted the Veteran's claim for low back pain, and rated it at 0 percent (noncompensable).  The Veteran's rating for low back pain was increased to 10 percent in January 2005.  In April 2006, the Veteran's rating for low back pain was increased again to a rating of 20 percent.  New medical examinations and review of these disorders has also been obtained by the AOJ.  New VA medical treatment records also show that the Veteran was diagnosed with chronic bilateral knee pain in October 2003, and was provided with a right knee brace in November 2005.  The Veteran has been receiving ongoing treatment for his right knee since this time.

The Veteran's claim for a right knee condition was last denied at the time of the May 2003 rating decision because, although the records showed evidence of right knee pain, the record did not show a chronic condition which could be connected to his military service.  In this regard, the Veteran's statements and the VA medical treatment records have provided evidence of symptoms of a current chronic right knee disorder.  Furthermore, the evidence of record also provides evidence of a new possible cause for a right knee disorder (i.e. his history of service-connected left knee patellofemoral syndrome and low back pain).  New evidence has been developed regarding both of these service-connected disorders, which was not considered at the time of the May 2003 decision.  In this regard, the new evidence supports his contention that he experiences a current right knee condition, and also provides new evidence of a connection between the Veteran's military service and his current right knee condition.  Therefore, the new evidence submitted is new and material within in the standards articulated in 38 C.F.R. § 3.159.  

As new and material evidence has been received, the claims for service connection for bilateral hearing loss and a right knee condition are both reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent, the appeal is granted.  

As new and material evidence has been received, the claim for service connection for a right knee condition is reopened.  To this extent, the appeal is granted.  


REMAND

The Veteran's claims for service connection for bilateral hearing loss and a right knee disorder require further development.

First, the Veteran has indicated ongoing relevant medical treatment by VA.  See the Veteran's December 2005 statement, the December 2006 NOD.  However, the VA medical treatment records associated with the claims file only date to as recently as April 2007.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain the Veteran's current VA medical treatment records.  

Second, concerning the Veteran's claim for service connection for bilateral hearing loss, there is some evidence of hearing loss at the time of the Veteran's separation from active military service, although the evidence did not show hearing loss as defined under 38 C.F.R. § 3.385.  See the March 1992 separation examination.  Furthermore, the Veteran has provided competent statements that his bilateral hearing loss has gotten worse.  Finally, the Veteran has also been granted service connection for tinnitus, which may frequently be associated with bilateral hearing loss.  The standard for requiring a VA medical examination is "an indication" that a current disability, or persistent or recurrent symptoms of a disability, "may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  In this regard, there is evidence of a current hearing loss disorder, an in-service incurring event, and evidence of a connection between the two.  Therefore, the Veteran should be provided with a VA audiometric examination and opinion regarding this claim for service connection for bilateral hearing loss.

Third, concerning the Veteran's claim for a right knee disability, there is evidence of a current disorder.  In this regard, the VA medical examinations of March 1997 and May 2003 indicate relevant right knee symptoms.  Furthermore, the Veteran has been receiving treatment for chronic bilateral knee pain since October 2003 with provision of a right knee brace in November 2005.  The Veteran also has some relevant history of in-service treatment.  See the Veteran's February, April, September, and November 1986, and October 1987 STRs, and the March 1992 report of medical history.  Furthermore, the Veteran has indicated that his right knee disorder may be secondary to, or aggravated by, his service-connected left knee patellofemoral syndrome and low back pain.  As such, regarding the right knee, there is also evidence of a current disorder and evidence of that it may be directly, or on a secondary or aggravation basis, connected to his military service.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health care providers that have provided relevant treatment since April 2007, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file.

	Whether or not the Veteran has identified any new records, the AOJ must attempt to obtain all relevant VA medical treatment records after April 2007.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA audiometric examination, by an appropriate ear, nose, and throat (ENT) specialist, to determine the nature and extent of his hearing loss as defined by VA regulation, 38 C.F.R. § 3.385 (2011).  The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  The specific results of this test should be set forth in the examination report.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Provide a comprehensive history and diagnosis of the Veteran's current bilateral hearing loss.  

	This should address:  the Veteran's in-service audiometric examinations including his March 1992 separation examination, his asserted history of in-service exposure to hazardous noise, and any history provided by the Veteran regarding any current bilateral hearing loss that he may be experiencing, as well as any new evidence obtained subsequent to this remand.

B)	Based on the test results and review of the claims file, and assuming the Veteran has sufficient hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385, is it at least as likely as not that any current hearing loss is related to his military service?  

C)	Finally, the examiner should indicate if any current bilateral hearing loss is due to post-service intercurrent causes unrelated to his military service, including any subsequent work or recreational noise exposure.  

	The examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	After all relevant treatment records have been obtained, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any right knee disorder that he may currently be experiencing.  The Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on the examination and a comprehensive review of the claims file, the orthopedic examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current orthopedic right knee disorder found.  This should include a review of the Veteran's in-service treatment of his right knee in February, April, September, and November 1986, and October 1987, as well as the medical history provided at the time of his separation examination in March 1992, the evidence related to his right knee at the August 1992, March 1997, and May 2003 VA orthopedic examinations, and the current evidence of treatment for a right knee disorder, as well as the lay history provided by the Veteran and any new evidence obtained subsequent to this remand.  

	The examiner should also note the history of the Veteran's service-connected left knee patellofemoral syndrome and low back pain disorders.

B)	Is it at least as likely as not that any currently identified right knee disorder is caused by the Veteran's military service?

C)	Is it at least as likely as not that any currently identified right knee disorder is caused by his service-connected left knee and/or low back pain disorders?

D)	Is it at least as likely as not that any currently identified right knee disorder is aggravated beyond its natural progression by his service-connected left knee and/or low back pain disorders?

E)	If so, to the extent possible, please identify the baseline level of the Veteran's right knee disorder (prior to aggravation) and the permanent, measurable increase in the severity of the Veteran's right knee disorder due to his service-connected disorders.

F)	The examiner should also comment on the likelihood that any current right knee disorder found is due to intercurrent causes, wholly unrelated to his military service.  

	The examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  Any disorders found should be addressed separately, if a separate etiology is indicated.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Readjudicate the Veteran's claims for service connection for bilateral hearing loss and for a right knee disorder, to include as secondary to or aggravated by his service-connected left knee and low back pain disorders.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  Adjudication of the service connection claim for a right knee disorder should consider the applicability of 38 C.F.R. § 3.310 (2011) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


